

	

		II

		Calendar No. 112

		109th CONGRESS

		1st Session

		S. 21

		[Report No. 109–71]

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Ms. Collins (for

			 herself, Mr. Carper,

			 Mr. Voinovich, Mr. Feingold, Mr.

			 Akaka, Mr. Lieberman,

			 Mr. Coburn, Mr.

			 Chafee, Mr. Dodd,

			 Mr. Coleman, and

			 Mr. Pryor) introduced the following bill;

			 which was read twice and referred to the Committee on Homeland Security and Governmental

			 Affairs

		

		

			May 24, 2005

			Reported by Ms. Collins,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To provide for homeland security grant coordination and

		  simplification, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Homeland Security Grant Enhancement

			 Act of 2005.

		2.DefinitionsIn this Act, the following definitions shall

			 apply:

			(1)Insular

			 areaThe term insular area means American Samoa, the

			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,

			 Guam, and the Virgin Islands.

			(2)Large

			 high-threat state fundThe term Large High-Threat State

			 Fund means the fund containing amounts authorized to be appropriated for

			 States that elect to receive Federal financial assistance through a per capita

			 share of 38.625 percent of the amount appropriated for the State Homeland

			 Security Grant Program.

			(3)Local

			 governmentThe term local government has the same

			 meaning given that term in section 2 of the Homeland Security Act of 2002

			 (6 U.S.C.

			 101).

			(4)Municipal solid

			 wasteThe term municipal solid waste includes sludge

			 (as defined in section

			 1004 of the Solid Waste Disposal

			 Act (42

			 U.S.C. 6903)).

			(5)SecretaryThe

			 term Secretary means the Secretary of Homeland Security.

			(6)StateThe

			 term State means each of the several States of the United States

			 and the District of Columbia.

			(7)State Homeland

			 Security Grant ProgramThe term State Homeland Security

			 Grant Program means the program receiving 75 percent of the amount

			 appropriated for the Threat-Based Homeland Security Grant Program.

			(8)Threat-Based

			 Homeland Security Grant ProgramThe term Threat-Based

			 Homeland Security Grant Program means the program authorized under

			 section 6.

			(9)Urban Area

			 Security Initiative Grant ProgramThe term Urban Area

			 Security Initiative Grant Program means the program receiving 25 percent

			 of the amount appropriated for the Threat-Based Homeland Security Grant

			 Program.

			3.Preservation of

			 pre-9/11 grant programs for traditional first responder missions

			(a)In

			 generalThis Act shall not be construed to affect any authority

			 to award grants under any Federal grant program listed under subsection (b),

			 which existed on September 10, 2001, to enhance traditional missions of State

			 and local law enforcement, firefighters, ports, emergency medical services, or

			 public health missions.

			(b)Programs

			 includedThe programs referred to in subsection (a) are the

			 following:

				(1)The Firefighter

			 Assistance Program authorized under section 33 of the Federal Fire Prevention

			 and Control Act of 1974 (15 U.S.C. 2229).

				(2)The Emergency

			 Management Performance Grant Program and the Urban Search and Rescue Grant

			 program authorized under—

					(A)title VI of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195 et

			 seq.);

					(B)the Departments of

			 Veterans Affairs and Housing and Urban Development, and Independent Agencies

			 Appropriations Act, 2000 (Public Law 106–74;

			 113

			 Stat. 1047 et seq.); and

					(C)the Earthquake

			 Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.).

					(3)The Edward Byrne

			 Memorial State and Local Law Enforcement Assistance Programs authorized under

			 part E of title I of the Omnibus Crime Control

			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).

				(4)The Public Safety

			 and Community Policing (COPS ON THE BEAT) Grant Program authorized under part Q

			 of title I of the Omnibus Crime Control and

			 Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.).

				(5)Grant programs

			 under the Public Health Service Act

			 regarding preparedness for bioterrorism and other public health emergencies and

			 the Emergency Response Assistance Program authorized under section 1412 of the

			 Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C.

			 2312).

				4.Interagency

			 Committee to Coordinate and Streamline Homeland Security Grant

			 Programs

			(a)In

			 generalTitle VIII of the Homeland Security Act of 2002

			 (6 U.S.C.

			 361 et seq.) is amended by inserting after section 801 the

			 following:

				

					802.Interagency

				committee to coordinate and streamline homeland security grant

				programs

						(a)Establishment

							(1)In

				generalThe Secretary, in coordination with the Attorney General,

				the Secretary of Health and Human Services, the Secretary of Transportation,

				the Administrator of the Environmental Protection Agency, and other agencies

				providing assistance for first responder preparedness, as identified by the

				President, shall establish the Interagency Committee to Coordinate and

				Streamline Homeland Security Grant Programs (referred to in this subtitle as

				the Interagency Committee).

							(2)CompositionThe

				Interagency Committee shall be composed of—

								(A)a representative

				of the Department;

								(B)a representative

				of the Department of Health and Human Services;

								(C)a representative

				of the Department of Transportation;

								(D)a representative

				of the Department of Justice;

								(E)a representative

				of the Environmental Protection Agency; and

								(F)a representative

				of any other department or agency determined to be necessary by the

				President.

								(3)ResponsibilitiesThe

				Interagency Committee shall—

								(A)report on findings

				to the Information Clearinghouse established under section 801(d);

								(B)consult with State

				and local governments and emergency response providers regarding their homeland

				security needs and capabilities;

								(C)advise the

				Secretary on the development of performance measures for homeland security

				grant programs and the national strategy for homeland security;

								(D)compile a list of

				homeland security assistance programs;

								(E)not later than 1

				year after the effective date of the Homeland Security Grant Enhancement Act of

				2005—

									(i)develop a proposal

				to coordinate, to the maximum extent practicable, the planning, reporting,

				application, and other guidance documents contained in homeland security

				assistance programs to eliminate all redundant and duplicative requirements;

				and

									(ii)submit the

				proposal developed under clause (i) to Congress and the President.

									(b)AdministrationThe

				Department shall provide administrative support to the Interagency Committee,

				which shall include—

							(1)scheduling

				meetings;

							(2)preparing

				agenda;

							(3)maintaining

				minutes and records; and

							(4)producing

				reports.

							(c)ChairpersonThe

				Secretary shall designate a chairperson of the Interagency Committee.

						(d)MeetingsThe

				Interagency Committee shall meet—

							(1)at the call of the

				Secretary; or

							(2)not less

				frequently than once every

				month.

							.

			(b)Technical and

			 conforming amendmentThe table of contents for the Homeland

			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by

			 inserting after the item relating to section 801 the following:

				

					

						Sec. 802. Interagency Committee to

				Coordinate and Streamline Homeland Security Grant

				Programs.

					

					.

			5.Streamlining

			 Federal homeland security grants

			(a)Director of

			 State and Local Government Coordination and PreparednessSection

			 801(a) of the Homeland Security Act of 2002 (6 U.S.C. 361(a)) is amended to

			 read as follows:

				

					(a)Establishment

						(1)In

				generalThere is established within the Office of the Secretary

				the Office for State and Local Government Coordination and Preparedness, which

				shall oversee and coordinate departmental programs for, and relationships with,

				State and local governments.

						(2)Executive

				directorThe Office established under paragraph (1) shall be

				headed by the Executive Director of State and Local Government Coordination and

				Preparedness, who shall be appointed by the President, by and with the advice

				and consent of the

				Senate.

						.

			(b)Office for

			 domestic preparednessThe Homeland Security Act of 2002

			 (6 U.S.C.

			 101 et seq.) is amended—

				(1)by redesignating

			 section 430 as section 803 and transferring that section to the end of subtitle

			 A of title VIII, as amended by section 4; and

				(2)in section 803, as

			 redesignated by paragraph (1)—

					(A)in subsection (a),

			 by striking the Directorate of Border and Transportation

			 Security and inserting the Office for State and Local Government

			 Coordination and Preparedness;

					(B)in subsection (b),

			 by striking who shall be appointed by the President and all that

			 follows and inserting who shall report directly to the Executive

			 Director of State and Local Government Coordination and

			 Preparedness.;

					(C)in subsection

			 (c)—

						(i)in paragraph

			 (7)—

							(I)by striking

			 other and inserting the;

							(II)by striking

			 consistent with the mission and functions of the Directorate;

			 and

							(III)by striking

			 and at the end; and

							(ii)in paragraph

			 (8)—

							(I)by inserting

			 carrying out before those elements; and

							(II)by striking

			 and at the end;

							(iii)in paragraph

			 (9), by striking the period at the end and inserting ; and;

			 and

						(iv)by adding at the

			 end the following:

							

								(10)managing the

				Homeland Security Information Clearinghouse established under section

				801(d).

								;

						(D)by redesignating

			 subsection (d) as subsection (e); and

					(E)by inserting after

			 subsection (c) the following:

						

							(d)Training and

				exercises office within the Office for Domestic Preparedness

								(1)In

				generalThe Secretary shall create within the Office for Domestic

				Preparedness an internal office that shall be the proponent for all national

				domestic preparedness, training, education, and exercises within the Office for

				State and Local Government Coordination.

								(2)Office

				headThe Secretary shall select an individual with recognized

				expertise in first-responder training and exercises to head the office, and

				such person shall report directly to the Director of the Office of Domestic

				Preparedness.

								.

					(c)Technical and

			 conforming amendmentsThe table of contents for the Homeland

			 Security Act of 2002 (6 U.S.C. 101 et seq.) is

			 amended—

				(1)by striking the

			 item relating to section 430;

				(2)by amending the

			 item relating to section 801 to read as follows:

					

						

							Sec. 801. Office of State and Local

				Government Coordination and Preparedness.

						

						;

				  

					and(3)by inserting after

			 the item relating to section 802, as added by this Act, the following:

					

						

							Sec. 803. Office for Domestic

				Preparedness.

						

						.

				(d)Establishment of

			 homeland security information clearinghouseSection 801 of the

			 Homeland Security Act of 2002 (6 U.S.C. 361), as amended by

			 subsection (a), is further amended by adding at the end the following:

				

					(d)Homeland

				security information clearinghouse

						(1)EstablishmentThere

				is established within the Office for State and Local Government Coordination a

				Homeland Security Information Clearinghouse (referred to in this section as the

				Clearinghouse), which shall assist States, local governments,

				and first responders in accordance with paragraphs (2) through (5).

						(2)Homeland

				security grant informationThe Clearinghouse shall create a new

				website or enhance an existing website, establish a toll-free number, and

				produce a single publication that each contain information regarding the

				homeland security grant programs identified under section 802(a)(4).

						(3)Technical

				assistanceThe Clearinghouse, in consultation with the

				Interagency Committee established under section 802, shall provide information

				regarding—

							(A)technical

				assistance provided by any Federal agency to States and local governments to

				conduct threat analyses and vulnerability assessments; and

							(B)templates for

				conducting threat analyses and vulnerability assessments.

							(4)Best

				practicesThe Clearinghouse shall work with States, local

				governments, emergency response providers and the National Domestic

				Preparedness Consortium, and private organizations to gather, validate, and

				disseminate information regarding successful State and local homeland security

				programs and practices.

						(5)Use of Federal

				fundsThe Clearinghouse shall compile information regarding

				equipment, training, and other services purchased with Federal funds provided

				under the homeland security grant programs identified under section 802(a)(4),

				and make such information, and information regarding voluntary standards of

				training, equipment, and exercises, available to States, local governments, and

				first responders.

						(6)Other

				informationThe Clearinghouse shall provide States, local

				governments, and first responders with any other information that the Secretary

				determines

				necessary.

						.

			6.Threat-based

			 homeland security grant program

			(a)Grants

			 authorizedThe Secretary may award grants to States and local

			 governments to enhance homeland security.

			(b)Use of

			 funds

				(1)In

			 generalGrants awarded under subsection (a)—

					(A)shall be used to

			 address homeland security matters related to acts of terrorism or major

			 disasters and related capacity building; and

					(B)shall not be used

			 to supplant ongoing first responder expenses or general protective

			 measures.

					(2)Allowable

			 usesGrants awarded under subsection (a) may be used to—

					(A)develop State

			 plans or risk assessments (including the development of the homeland security

			 plan) to respond to terrorist attacks and strengthen all hazards emergency

			 planning and community wide plans for responding to terrorist or all hazards

			 emergency events that are coordinated with the capacities of applicable

			 Federal, State, and local governments, first responders, and State and local

			 government health agencies;

					(B)develop State,

			 regional, or local mutual aid agreements;

					(C)purchase or

			 upgrade equipment based on State and local needs as identified under a State

			 homeland security plan;

					(D)conduct exercises

			 to strengthen emergency preparedness of State and local first responders

			 including law enforcement, firefighting personnel, and emergency medical

			 service workers, and other emergency responders identified in a State homeland

			 security plan;

					(E)pay for overtime

			 expenses relating to—

						(i)training

			 activities consistent with the goals outlined in a State homeland security

			 plan;

						(ii)as determined by

			 the Secretary, activities relating to an increase in the threat level under the

			 Homeland Security Advisory System; and

						(iii)any other

			 activity relating to the State Homeland Security Strategy, and approved by the

			 Secretary;

						(F)promote training

			 regarding homeland security preparedness including—

						(i)emergency

			 preparedness responses to a use or threatened use of a weapon of mass

			 destruction; and

						(ii)training in the

			 use of equipment, including detection, monitoring, and decontamination

			 equipment, and personal protective gear; and

						(G)conduct any

			 activity permitted under the Law Enforcement Terrorism Prevention Grant

			 Program.

					(3)Prohibited

			 uses

					(A)ConstructionGrants

			 awarded under subsection (a) may not be used to construct buildings or other

			 physical facilities, except those described in section 611 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196) and approved by the

			 Secretary in the homeland security plan certified under subsection (d), or to

			 acquire land.

					(B)Cost

			 sharingGrant funds provided under this section shall not be used

			 for any State or local government cost sharing contribution request under this

			 section.

					(c)Application

				(1)SubmissionA

			 State may apply for a grant under this section by submitting to the Secretary

			 an application at such time, and in such manner, and containing such

			 information the Secretary may reasonably require.

				(2)RevisionsA

			 State may revise a homeland security plan certified under subsection (d) at the

			 time an application is submitted under paragraph (1) after receiving approval

			 from the Secretary.

				(3)ApprovalThe

			 Secretary shall not award a grant under this section unless the application

			 submitted by the State includes a homeland security plan meeting the

			 requirements of subsection (d).

				(4)Release of

			 fundsThe Secretary shall release grant funds to States with

			 approved plans after the approval of an application submitted under this

			 subsection.

				(d)Homeland

			 security plan

				(1)In

			 generalAn application submitted under subsection (c) shall

			 include a certification that the State has prepared a 3-year State homeland

			 security plan (referred to in this subsection as the plan) to

			 respond to terrorist attacks and strengthen all hazards emergency planning that

			 has been approved by the Secretary.

				(2)ContentsThe

			 plan shall contain measurable goals and objectives that—

					(A)establish a 3-year

			 strategy to set priorities for the allocation of funding to political

			 subdivisions based on the risk, capabilities, and needs described under

			 paragraph (3)(C);

					(B)provide for

			 interoperable communications;

					(C)provide for local

			 coordination of response and recovery efforts, including procedures for

			 effective incident command in conformance with the National Incident Management

			 System;

					(D)ensure that first

			 responders and other emergency personnel have adequate training and appropriate

			 equipment for the threats that may occur;

					(E)provide for

			 improved coordination and collaboration among police, fire, and public health

			 authorities at State and local levels;

					(F)coordinate

			 emergency response and public health plans;

					(G)mitigate risks to

			 critical infrastructure that may be vulnerable to terrorist attacks;

					(H)promote regional

			 coordination among contiguous local governments;

					(I)identify necessary

			 protective measures by private owners of critical infrastructure;

					(J)promote orderly

			 evacuation procedures when necessary;

					(K)ensure support

			 from the public health community for measures needed to prevent, detect and

			 treat bioterrorism, and radiological and chemical incidents;

					(L)increase the

			 number of local jurisdictions participating in local and statewide

			 exercises;

					(M)meet preparedness

			 goals as determined by the Secretary; and

					(N)include a report

			 from the relevant advisory committee established under paragraph (3)(D) that

			 documents the areas of support, disagreement, or recommended changes to the

			 plan before its submission to the Secretary.

					(3)Development

			 process

					(A)In

			 generalIn preparing the plan under this section, a State

			 shall—

						(i)provide for the

			 consideration of all homeland security needs;

						(ii)follow a process

			 that is continuing, inclusive, cooperative, and comprehensive, as appropriate;

			 and

						(iii)coordinate the

			 development of the plan with the homeland security planning activities of local

			 governments.

						(B)Coordination

			 with local planning activitiesThe coordination under

			 subparagraph (A)(iii) shall contain input from local stakeholders,

			 including—

						(i)local officials,

			 including representatives of rural, high-population, and high-threat

			 jurisdictions;

						(ii)first responders

			 and emergency response providers; and

						(iii)private sector

			 companies, such as railroads and chemical manufacturers.

						(C)Scope of

			 planningEach State preparing a plan under this section shall, in

			 conjunction with the local stakeholders under subparagraph (B), address all the

			 information requested by the Secretary, and complete a comprehensive assessment

			 of—

						(i)risk, including

			 a—

							(I)vulnerability

			 assessment;

							(II)threat

			 assessment; and

							(III)public health

			 assessment, in coordination with the State bioterrorism plan; and

							(ii)capabilities and

			 needs, including—

							(I)an evaluation of

			 current preparedness, mitigation, and response capabilities based on such

			 assessment mechanisms as shall be determined by the Secretary;

							(II)an evaluation of

			 capabilities needed to address the risks described under clause (i); and

							(III)an assessment of

			 the shortfall between the capabilities described under subclause (I) and the

			 required capabilities described under subclause (II).

							(D)Advisory

			 committee

						(i)In

			 generalEach State preparing a plan under this section shall

			 establish an advisory committee to receive comments from the public and the

			 local stakeholders identified under subparagraph (B).

						(ii)CompositionThe

			 Advisory Committee shall include local officials, local first responders, and

			 emergency response providers that are representative of the counties, cities,

			 and towns within the State, and which shall include representatives of rural,

			 high-population, and high-threat jurisdictions.

						(4)Plan

			 approvalThe Secretary shall approve a plan upon finding that the

			 plan meets the requirements of—

					(A)paragraphs (2) and

			 (3);

					(B)the interim

			 performance measurements under subsection (g)(1), or the national performance

			 standards under subsection (g)(2); and

					(C)any other criteria

			 the Secretary determines necessary to the approval of a State plan.

					(5)Review of

			 advisory committee reportThe Secretary shall review the

			 recommendations of the advisory committee report incorporated into a plan under

			 subsection (d)(2)(N), including any dissenting views submitted by advisory

			 committee members, to ensure cooperation and coordination between local and

			 State jurisdictions in planning the use of grant funds under this

			 section.

				(e)Tentative

			 allocation

				(1)Urban area

			 security initiative grant program

					(A)In

			 generalThe Secretary shall allocate 25 percent of the funds

			 appropriated under the Threat-Based Homeland Security Grant Program for

			 discretionary grants to be provided directly to local governments, including

			 multistate entities established by a compact between 2 or more States, in high

			 threat areas, as determined by the Secretary based on the criteria under

			 subparagraph (B).

					(B)CriteriaThe

			 Secretary shall ensure that each local government receiving a grant under this

			 paragraph—

						(i)has a large

			 population or high population density;

						(ii)has a high degree

			 of threat, risk, and vulnerability related to critical infrastructure or not

			 less than 1 key asset identified by the Secretary or State homeland security

			 plan;

						(iii)has an

			 international border with Canada or Mexico, or coastline bordering

			 international waters of Canada, Mexico, or bordering the Atlantic Ocean, the

			 Pacific Ocean, or the Gulf of Mexico; or

						(iv)are subject to

			 other threat factors specified in writing by the Secretary.

						(C)ConsistencyAny

			 grant awarded under this paragraph shall be used to supplement and support, in

			 a consistent and coordinated manner, those activities and objectives described

			 under subsection (b) or a State homeland security plan.

					(D)CoordinationThe

			 Secretary shall ensure that any grants made under this paragraph encourage

			 multiple contiguous units of local government and mutual aid partners to

			 coordinate any homeland security activities.

					(2)State homeland

			 security grant program

					(A)StatesEach

			 State whose application is approved under subsection (c) shall receive, for

			 each fiscal year, the greater of—

						(i)0.75 percent of

			 the amounts appropriated for the State Homeland Security Grant Program;

			 or

						(ii)the State’s per

			 capita share, as defined by the 2002 census population estimate, of 38.625

			 percent of the State Homeland Security Grant Program.

						(B)Insular

			 areasEach insular area shall receive, for each fiscal year, the

			 greater of—

						(i)0.075 percent of

			 the amounts appropriated for the State Homeland Security Grant Program;

			 or

						(ii)the insular

			 area’s per capita share, as defined by the 2002 census population estimate, of

			 38.625 percent of the State Homeland Security Grant Program.

						(3)Secondary

			 distributionAfter the distribution of funds under paragraph (2),

			 the Secretary shall, from the remaining funds for the State Homeland Security

			 Grant Program and 10.8 percent of the amount appropriated for the Threat-Based

			 Homeland Security Grant Program pursuant to subsection (j)(1), distribute

			 amounts to each State that—

					(A)has a substantial

			 percentage of its population residing in Metropolitan Statistical Areas, as

			 defined by the Office of Management and Budget;

					(B)has a high degree

			 of threat, risk, and vulnerability related to critical infrastructure or not

			 less than 1 key asset identified by the Secretary or State homeland security

			 plan;

					(C)has an

			 international border with Canada or Mexico, or coastline bordering

			 international waters of Canada, Mexico, or bordering the Atlantic Ocean, the

			 Pacific Ocean, or the Gulf of Mexico; or

					(D)are subject to

			 other threat factors specified in writing by the Secretary.

					(4)Distribution of

			 fundsIf the amounts tentatively allocated under paragraphs (1)

			 through (3) equal the sum of the amounts appropriated pursuant to subsection

			 (j), the Secretary shall distribute the appropriated amounts based on the

			 tentative allocation.

				(5)Proportional

			 reductionIf the amount appropriated for the Large High-Threat

			 State Fund pursuant to subsection (j)(2) is less than 10.8 percent of the

			 amount appropriated for the Threat-Based Homeland Security Grant Program

			 pursuant to subsection (j)(1), the Secretary shall proportionately reduce the

			 amounts tentatively allocated under paragraphs (1) through (3) so that the

			 amount distributed is equal to the sum of the amounts appropriated for such

			 programs.

				(6)Funding for

			 local entities and first respondersThe Secretary shall require

			 recipients of the State Homeland Security Grant to provide local governments

			 and first responders, consistent with the applicable State homeland security

			 plan, with not less than 80 percent of the grant funds, the resources purchased

			 with such grant funds, or a combination thereof, not later than 60 days after

			 receiving grant funding.

				(7)Supplement not

			 supplantAmounts appropriated for grants under this subsection

			 shall be used to supplement and not supplant other State and local public funds

			 obligated for the purposes provided under this Act.

				(8)Law enforcement

			 terrorism prevention program

					(A)In

			 generalThe Secretary shall designate not more than 25 percent of

			 the amounts allocated through the State Homeland Security Grant Program to be

			 used for the Law Enforcement Terrorism Prevention Program to provide grants to

			 law enforcement agencies to enhance capabilities for terrorism

			 prevention.

					(B)Use of

			 fundsGrants awarded under this paragraph may be used for—

						(i)information

			 sharing to preempt terrorist attacks;

						(ii)target hardening

			 to reduce the vulnerability of selected high value targets;

						(iii)threat

			 recognition to recognize the potential or development of a threat;

						(iv)intervention

			 activities to interdict terrorists before they can execute a threat;

						(v)interoperable

			 communication systems;

						(vi)overtime expenses

			 related to the State Homeland Security Strategy approved by the Secretary;

			 and

						(vii)any other

			 terrorism prevention activity authorized by the Secretary.

						(f)Report on

			 homeland security spendingEach recipient of a grant under this

			 section shall annually submit a report to the Secretary that contains—

				(1)an accounting of

			 the amount of State and local funds spent on homeland security activities under

			 the applicable State homeland security plan; and

				(2)information

			 regarding the use of grant funds by units of local government as required by

			 the Secretary.

				(g)Accountability

				(1)Interim

			 performance measures

					(A)In

			 generalBefore establishing performance standards under paragraph

			 (2), the Secretary shall assist each State in establishing interim performance

			 measures based upon—

						(i)the goals and

			 objectives under subsection (d)(2); and

						(ii)any other factors

			 determined by the Secretary.

						(B)Annual

			 reportBefore establishing performance measures under paragraph

			 (2), each State with an approved State plan shall submit to the Secretary a

			 report detailing the progress the State has made in meeting the interim

			 performance measures established under subparagraph (A).

					(2)National

			 performance standards

					(A)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary shall set national performance standards based in part on

			 the goals and objectives under subsection (d)(2) and any other factors the

			 Secretary determines relevant.

					(B)ComplianceThe

			 Secretary shall ensure that State plans are in conformance with the standards

			 set under subparagraph (A).

					(C)Annual

			 reportAfter the establishment of performance standards under

			 subparagraph (A), each State with an approved State homeland security plan

			 shall submit to the Secretary a report on the progress the State has made in

			 meeting such standards.

					(3)General

			 accounting office access to informationEach recipient of a grant

			 under this section and the Department of Homeland Security shall provide the

			 General Accounting Office with full access to information regarding the

			 activities carried out under this section.

				(4)AuditGrant

			 recipients that expend $500,000 or more in Federal funds during any fiscal year

			 shall submit to the Secretary an organization wide financial and compliance

			 audit report in conformance with the requirements of chapter 75 of title 31,

			 United States Code.

				(h)Remedies for

			 non-Compliance

				(1)In

			 generalIf the Secretary finds, after reasonable notice and an

			 opportunity for a hearing, that a recipient of a grant under this section has

			 failed to substantially comply with any provision of this section, the

			 Secretary shall—

					(A)terminate any

			 payment of grant funds to be made to the recipient under this section;

					(B)reduce the amount

			 of payment of grant funds to the recipient by an amount equal to the amount of

			 grants funds that were not expended by the recipient in accordance with this

			 section; or

					(C)limit the use of

			 grant funds received under this section to programs, projects, or activities

			 not affected by the failure to comply.

					(2)Duration of

			 penaltyThe Secretary shall apply an appropriate penalty under

			 paragraph (1) until such time as the Secretary determines that the grant

			 recipient is in full compliance with this section.

				(3)Direct

			 fundingIf a State fails to substantially comply with any

			 provision of this section, including failing to provide local governments with

			 grant funds or resources purchased with grant funds in a timely fashion, a

			 local government entitled to receive such grant funds or resources may petition

			 the Secretary, at such time and in such manner as determined by the Secretary,

			 to request that grant funds or resources be provided directly to the local

			 government.

				(i)Reports to

			 congressThe Secretary shall submit an annual report to Congress

			 that provides—

				(1)findings relating

			 to the performance standards established under subsection (g);

				(2)the status of

			 preparedness goals and objectives;

				(3)an evaluation of

			 how States and local governments are meeting preparedness goals and

			 objectives;

				(4)the total amount

			 of resources provided to the States;

				(5)the total amount

			 of resources provided to units of local government; and

				(6)a list of how

			 these resources were expended.

				(j)Authorization of

			 appropriations

				(1)Threat-based

			 homeland security grant programThere are authorized to be

			 appropriated such sums as are necessary to carry out this section.

				(2)Large

			 high-threat state fundThere are authorized to be appropriated

			 10.8 percent of the funds appropriated in any fiscal year pursuant to paragraph

			 (1), which shall be used to carry out the Large High-Threat State Fund.

				7.Eliminating

			 homeland security fraud, waste, and abuse

			(a)Annual general

			 accounting office audit and report

				(1)AuditThe

			 Comptroller General of the United States shall conduct an annual audit of the

			 Threat Based Homeland Security Grant Program

				(2)ReportThe

			 Comptroller General of the United States shall provide a report to Congress on

			 the results of the audit conducted under paragraph (1), which includes—

					(A)an analysis of

			 whether the grant recipients allocated funding consistent with the State

			 homeland security plan and the guidelines established by the Department of

			 Homeland Security; and

					(B)the amount of

			 funding devoted to overtime and administrative expenses.

					(b)Reviews of

			 threat-based homeland security fundingThe Secretary, through the

			 appropriate agency, shall conduct periodic reviews of grants made through the

			 Threat Based Homeland Security Grant Program to ensure that recipients allocate

			 funds consistent with the guidelines established by the Department of Homeland

			 Security.

			(c)Remedies for

			 non-complianceIf the Secretary determines, after reasonable

			 notice and an opportunity for a hearing, that a recipient of a Threat Based

			 Homeland Security Grant has failed to substantially comply with any regulations

			 or guidelines issues by the Department regarding eligible expenditures, the

			 Secretary shall—

				(1)terminate any

			 payment of grant funds scheduled to be made to the recipient;

				(2)reduce the amount

			 of payment of grant finds to the recipient by an amount equal to the amount of

			 grant funds that were not expended by the recipient in accordance with such

			 guidelines; or

				(3)limit the use of

			 grant funds received under the Threat Based Homeland Security Grant Program to

			 programs, projects, or activities not affected by the failure to comply.

				(d)Duration of

			 penaltyThe Secretary shall apply an appropriate penalty under

			 subsection (c) until such time as the Secretary determines that the grant

			 recipient is in full compliance with the guidelines established by the

			 Department of Homeland Security.

			8.Flexibility in

			 unspent homeland security funds

			(a)Reallocation of

			 fundsThe Director of the Office for Domestic Preparedness,

			 Department of Homeland Security, shall allow any State to request approval to

			 reallocate funds received pursuant to appropriations for the State Homeland

			 Security Grant Program under

			 Public

			 Laws 105–277 (112 Stat. 2681 et seq.), 106–113

			 (113 Stat. 1501A–3 et seq.),

			 106–553 (114 Stat. 2762A–3 et seq.),

			 107–77 (115 Stat. 78 et seq.), or the

			 Consolidated Appropriations Resolution of 2003 (Public Law

			 108–7), among the 4 categories of equipment, training,

			 exercises, and planning.

			(b)Approval of

			 reallocation requestsThe Director shall approve reallocation

			 requests under subsection (a) in accordance with the State plan and any other

			 relevant factors that the Secretary determines to be necessary.

			(c)LimitationA

			 waiver under this section shall not affect the obligation of a State to pass

			 through 80 percent of the amount appropriated for equipment to units of local

			 government.

			9.Certification

			 relative to the screening of municipal solid waste transported into the United

			 StatesThe Secretary shall

			 deny entry into the United States of any commercial motor vehicle (as defined

			 in section 31101(1) of title 49, United States Code) carrying municipal solid

			 waste unless and until the Secretary certifies to Congress that the

			 methodologies and technologies used by the Bureau of Customs and Border

			 Protection of the Department of Homeland Security to screen for and detect the

			 presence of chemical, nuclear, biological, and radiological weapons in such

			 waste are as effective as the methodologies and technologies used by the Bureau

			 to screen for such materials in other items of commerce entering into the

			 United States by commercial motor vehicle transport.

		1.Short titleThis Act may be cited as the

			 Homeland Security Grant Enhancement

			 Act of 2005.

		2.Interagency Committee to

			 Coordinate and Streamline Homeland Security Grant Programs

			(a)In

			 generalTitle VIII of the Homeland Security Act of 2002

			 (6 U.S.C.

			 361 et seq.) is amended by inserting after section 801 the

			 following:

				

					802.Interagency committee

				to coordinate and streamline homeland security grant programs

						(a)Establishment

							(1)In

				generalThe Secretary, in coordination with the Attorney General,

				the Secretary of Health and Human Services, the Secretary of Transportation,

				the Administrator of the Environmental Protection Agency, and other agencies

				providing assistance for emergency response provider preparedness, as

				identified by the President, shall establish the Interagency Committee to

				Coordinate and Streamline Homeland Security Grant Programs (referred to in this

				subtitle as the Interagency Committee).

							(2)CompositionThe

				Interagency Committee shall be composed of—

								(A)at least 2

				representatives of the Department, including a representative of the United

				States Fire Administration;

								(B)a representative of the

				Department of Health and Human Services;

								(C)a representative of the

				Department of Transportation;

								(D)a representative of the

				Department of Justice;

								(E)a representative of the

				Environmental Protection Agency; and

								(F)a representative of any

				other department or agency determined to be necessary by the President.

								(3)ResponsibilitiesThe

				Interagency Committee shall—

								(A)provide any findings to

				the Information Clearinghouse established under section 801(c);

								(B)consult with State and

				local governments and emergency response providers regarding their homeland

				security needs and capabilities;

								(C)advise the Secretary on

				the development of performance measures for homeland security and other first

				responder assistance programs;

								(D)compile a list of

				homeland security and other first responder assistance programs;

								(E)not later than 1 year

				after the date of enactment of the Homeland

				Security Grant Enhancement Act of 2005—

									(i)develop a proposal to

				coordinate, to the maximum extent practicable, the planning, reporting,

				application, and other guidance documents contained in homeland security

				assistance programs to—

										(I)eliminate all redundant

				and duplicative requirements;

										(II)ensure accountability of

				the programs to the intended purposes of such programs; and

										(III)coordinate expenditures

				of grant funds to avoid duplicative or inconsistent purchases; and

										(ii)submit the proposal

				developed under clause (i) to—

										(I)the President;

										(II)the Committee on

				Homeland Security and Governmental Affairs of the Senate; and

										(III)the Committee on

				Homeland Security of the House of Representatives; and

										(F)otherwise promote the

				coordination of homeland security grant programs throughout the Federal

				government.

								(b)AdministrationThe

				Department shall provide administrative support to the Interagency Committee,

				which shall include—

							(1)scheduling

				meetings;

							(2)preparing agenda;

							(3)maintaining minutes and

				records; and

							(4)producing reports.

							(c)ChairpersonThe

				Secretary shall designate a chairperson of the Interagency Committee.

						(d)MeetingsThe

				Interagency Committee shall meet—

							(1)at the call of the

				Secretary; or

							(2)not less frequently than

				once every

				month.

							.

			(b)Technical and

			 conforming amendmentThe table of contents for the Homeland

			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by

			 inserting after the item relating to section 801 the following:

				

					

						Sec. 802. Interagency Committee to

				Coordinate and Streamline Homeland Security Grant

				Programs.

					

					.

			3.Streamlining Federal

			 homeland security grant administration

			(a)Director of State and

			 Local Government Coordination and PreparednessSection 801(a) of

			 the Homeland Security Act of 2002 (6 U.S.C. 361(a))

			 is amended to read as follows:

				

					(a)Establishment

						(1)In

				generalThere is established within the Office of the Secretary

				the Office for State and Local Government Coordination and Preparedness, which

				shall oversee and coordinate departmental programs for, and relationships with,

				State and local governments.

						(2)Executive

				directorThe Office established under paragraph (1) shall be

				headed by the Executive Director of State and Local Government Coordination and

				Preparedness, who shall be appointed by the President, by and with the advice

				and consent of the

				Senate.

						.

			(b)Office for domestic

			 preparednessThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)

			 is amended—

				(1)by redesignating section

			 430 as section 803 and transferring that section to the end of subtitle A of

			 title VIII, as amended by section 2; and

				(2)in section 803, as

			 redesignated by paragraph (1)—

					(A)in subsection (a), by

			 striking the Directorate of Border and Transportation Security

			 and inserting the Office for State and Local Government Coordination and

			 Preparedness;

					(B)in subsection (b), by

			 striking who shall be appointed by the President and all that

			 follows and inserting who shall report directly to the Executive

			 Director of State and Local Government Coordination and Preparedness.;

			 and

					(C)in subsection (c)—

						(i)in paragraph (7)—

							(I)by striking

			 other and inserting the; and

							(II)by striking

			 consistent with the mission and functions of the

			 Directorate;

							(ii)in paragraph (8)—

							(I)by inserting

			 carrying out before those elements; and

							(II)by striking

			 and at the end;

							(iii)in paragraph (9), by

			 striking the period at the end and inserting ; and; and

						(iv)by adding at the end the

			 following:

							

								(10)managing the Homeland

				Security Information Clearinghouse established under section

				801(c).

								.

						(c)Technical and

			 conforming amendments

				(1)Table of

			 contentsThe table of contents for the Homeland Security Act of

			 2002 (6 U.S.C.

			 101 et seq.) is amended—

					(A)by striking the item

			 relating to section 430;

					(B)by amending the item

			 relating to section 801 to read as follows:

						

							

								Sec. 801. Office of State and Local

				Government Coordination and

				Preparedness.

							

							;

						and(C)by inserting after the

			 item relating to section 802, as added by this Act, the following:

						

							

								Sec. 803. Office for Domestic

				Preparedness.

							

							.

					(2)Section

			 headingSection 801 of the Homeland Security Act of 2002 (6

			 U.S.C. 361) is amended by striking the section heading and inserting the

			 following:

					

						801.Office of State and

				local government coordination and

				preparedness

						.

				(d)Establishment of

			 homeland security information clearinghouseSection 801 of the

			 Homeland Security Act of 2002 (6 U.S.C. 361), as amended by

			 subsection (a), is further amended by adding at the end the following:

				

					(c)Homeland security

				information clearinghouse

						(1)EstablishmentThere

				is established within the Office for State and Local Government Coordination

				and Preparedness a Homeland Security Information Clearinghouse (referred to in

				this section as the Clearinghouse), which shall assist States,

				local governments, and emergency response providers in accordance with

				paragraphs (2) through (6).

						(2)Homeland security grant

				informationThe Clearinghouse shall create a new website or

				enhance an existing website, establish a toll-free number, and produce a single

				publication that each contain information regarding the homeland security grant

				programs administered by the Department.

						(3)Technical

				assistanceThe Clearinghouse, in consultation with the

				Interagency Committee established under section 802, shall provide information

				regarding technical assistance provided by any Federal agency to States and

				local governments relating to homeland security matters, including templates

				for conducting threat analyses and vulnerability assessments.

						(4)Best

				practicesThe Clearinghouse shall work with States, local

				governments, emergency response providers, the National Domestic Preparedness

				Consortium, the National Memorial Institute for the Prevention of Terrorism,

				and private organizations to gather, validate, and disseminate information

				regarding successful State and local homeland security programs and

				practices.

						(5)Use of Federal

				fundsThe Clearinghouse shall compile information regarding

				equipment, training, and other services that can be purchased with Federal

				funds provided under homeland security grant programs and make such

				information, and information regarding voluntary standards of training,

				equipment, and exercises, available to States, local governments, and emergency

				response providers.

						(6)Other

				informationThe Clearinghouse shall provide States, local

				governments, and emergency response providers with any other information that

				the Secretary determines

				necessary.

						.

			4.Essential capabilities

			 for first responders and threat-based homeland security grant program

			(a)In

			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)

			 is amended by adding at the end the following:

				

					XVIIIEssential

				capabilities for first responders and threat-based homeland security grant

				program

						1801.DefinitionsIn this title, the following definitions

				shall apply:

							(1)Eligible Metropolitan

				RegionThe term eligible metropolitan region means

				the following:

								(A)In

				generalA combination of 2 or more incorporated municipalities,

				counties, parishes, or Indian tribes within a metropolitan region that includes

				the city in that metropolitan region with the largest population. Such eligible

				metropolitan region may include additional local governments outside the

				metropolitan region that are likely to be affected by, or be called upon to

				respond to, a terrorist attack or other catastrophic event within the

				metropolitan region.

								(B)Other

				combinationsAny other combination of contiguous local

				governments that are formally certified by the Secretary as an eligible

				metropolitan region for purposes of this title with the consent of the State or

				States in which such local governments are located.

								(2)Essential

				CapabilitiesThe term

				essential capabilities means the levels, availability, and

				competence of emergency personnel, planning, training, and equipment across a

				variety of disciplines needed to effectively and efficiently prevent, prepare

				for, and respond to threatened or actual domestic terrorist attacks and other

				catastrophic events.

							(3)Indian

				tribeThe term Indian tribe means an entity

				described under section 2(10)(B).

							(4)Metropolitan

				RegionThe term metropolitan region means—

								(A)any of the 100 largest

				metropolitan statistical areas in the United States, as defined by the Office

				of Management and Budget; or

								(B)any combined statistical

				area, as defined by the Office of Management and Budget, of which any

				metropolitan statistical area covered by subparagraph (A) is a part.

								(5)PopulationThe

				term population means population according to the most recent

				United States census population estimates available at the start of the

				relevant fiscal year.

							(6)Population

				densityThe term population density means population

				divided by land area in square miles.

							(7)Sliding scale baseline

				allocationThe term sliding scale baseline

				allocation means 0.001 multiplied by the sum of—

								(A)the value of a State's

				population relative to that of the most populous of the 50 States of the United

				States, where the population of such States has been normalized to a maximum

				value of 100; and

								(B)one-fourth of the value

				of a State's population density relative to that of the most densely populated

				of the 50 States of the United States, where the population density of such

				States has been normalized to a maximum value of 100.

								(8)Threat-based homeland

				security grant programThe term Threat-Based Homeland

				Security Grant Program means the program established under section

				1804.

							1802.Preservation of

				pre-9/11 grant programs for traditional first responder missions

							(a)In

				generalThis title shall not be construed to affect any authority

				to award grants under any Federal grant program listed under subsection (b),

				which existed on September 10, 2001, to enhance traditional missions of State

				and local law enforcement, firefighters, ports, emergency medical services, or

				public health missions.

							(b)Programs not

				affectedThe programs referred to in subsection (a) are the

				following:

								(1)The Firefighter

				Assistance Program authorized under section 33 of the Federal Fire Prevention

				and Control Act of 1974 (15 U.S.C. 2229) and programs under

				section 34 of that Act (15 U.S.C. 2229a).

								(2)All grant programs

				authorized under the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act (42

				U.S.C. 5121 et seq.), including the Emergency Management

				Performance Grant Program and the Urban Search and Rescue Grant program.

								(3)The Justice Assistance

				Grants authorized under part E of title I of the

				Omnibus Crime Control and Safe Streets Act of

				1968 (42

				U.S.C. 3750 et seq.) (commonly known as the Edward Byrne

				Memorial State and Local Law Enforcement Assistance Programs).

								(4)The Public Safety and

				Community Policing (COPS ON THE BEAT) Grant Program authorized under part Q of

				title I of the Omnibus Crime Control and Safe

				Streets Act of 1968 (42 U.S.C. 3796dd et seq.).

								(5)Grant programs under the

				Public Health Service Act regarding

				preparedness for bioterrorism and other public health emergencies and the

				Emergency Response Assistance Program authorized under section 1412 of the

				Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C.

				2312).

								1803.Essential

				capabilities for first responders

							(a)Establishment of

				essential capabilities

								(1)In

				generalBuilding upon the national preparedness guidance issued

				by the Secretary, the Secretary shall establish clearly defined essential

				capabilities for State and local governments, in consultation with—

									(A)the Task Force on

				Essential Capabilities for First Responders established under subsection

				(d);

									(B)the Under Secretaries for

				Emergency Preparedness and Response (including representatives of the United

				States Fire Administration), Border and Transportation Security, Information

				Analysis and Infrastructure Protection, and Science and Technology, and the

				Executive Director of the Office for State and Local Government Coordination

				and Preparedness;

									(C)the Secretary of Health

				and Human Services;

									(D)other appropriate Federal

				agencies;

									(E)State and local emergency

				response providers;

									(F)State and local

				officials; and

									(G)consensus-based standard

				making organizations responsible for setting standards relevant to the first

				responder community.

									(2)DeadlinesThe

				Secretary shall—

									(A)establish essential

				capabilities under paragraph (1) within 30 days after receipt of the first

				report under subsection (d)(3); and

									(B)regularly update such

				essential capabilities as necessary, but not less than every 3 years.

									(3)Provision of essential

				capabilitiesThe Secretary shall ensure that a detailed

				description of the essential capabilities established under paragraph (1) is

				provided promptly to the States and to Congress. The States shall make the

				description of the essential capabilities available as appropriate to local

				governments within their jurisdictions.

								(b)ObjectivesThe

				Secretary shall ensure that essential capabilities established under subsection

				(a)(1) meet the following objectives:

								(1)SpecificityThe

				determination of essential capabilities shall describe specifically the

				training, planning, personnel, and equipment that different types of

				communities in the Nation should possess, or to which they should have access,

				in order to meet the Department’s goals for preparedness based upon—

									(A)the national preparedness

				goal, the target capabilities list, and the national preparedness

				guidance;

									(B)the most current risk

				assessment available by the Directorate for Information Analysis and

				Infrastructure Protection of the threats of terrorism against the United

				States;

									(C)the risks faced by

				different types of communities, including communities of various sizes,

				geographies, and other distinguishing characteristics; and

									(D)the principles of

				regional coordination and mutual aid among State and local governments.

									(2)FlexibilityThe

				establishment of essential capabilities shall be sufficiently flexible to allow

				State and local government officials to set priorities based on local or

				regional needs, while reaching nationally determined preparedness levels within

				a specified time period.

								(3)MeasurabilityThe

				establishment of essential capabilities shall be designed to enable measurement

				of progress toward specific terrorism preparedness goals.

								(4)ComprehensivenessThe

				determination of essential capabilities shall be made within the context of a

				comprehensive State emergency management system.

								(c)Factors To be

				consideredIn establishing essential capabilities for different

				types of communities under subsection (a)(1), the Secretary specifically shall

				consider the variables of threat, vulnerability, and consequences with respect

				to population (including transient commuting and tourist populations), areas of

				high population density, critical infrastructure, coastline, and international

				borders. Such consideration shall be based upon the most current risk

				assessment available by the Directorate for Information Analysis and

				Infrastructure Protection of the threats of terrorism against the United States

				and the needs described in the national preparedness guidance and the target

				capabilities list.

							(d)Task Force on Essential

				Capabilities for First Responders

								(1)Establishment

									(A)In

				generalTo assist the Secretary in establishing essential

				capabilities under subsection (a)(1), the Secretary shall establish an advisory

				body under section 871(a) not later than 60 days after the date of enactment of

				this section, which shall be known as the Task Force on Essential Capabilities

				for First Responders.

									(B)TerminationNotwithstanding

				section 871(b), the Task Force shall terminate 5 years after the date of its

				establishment, unless the Secretary makes a written determination to extend the

				Task Force to a specified date, which shall not be more than 5 years after the

				date on which such determination is made. The Secretary may make any number of

				subsequent extensions consistent with this subsection.

									(2)Public

				commentNot later than 90 days after the date of enactment of

				this section, the Task Force shall solicit comment on the establishment of

				essential capabilities for State and local government preparedness.

								(3)Report

									(A)In

				generalNot later than 9 months after the establishment of the

				Task Force by the Secretary, and every 3 years thereafter, the Task Force shall

				submit to the Secretary a report on its recommendations for essential

				capabilities for preparedness for terrorism.

									(B)ContentsEach

				report shall—

										(i)provide a thorough

				assessment of the national preparedness guidance and target capabilities list

				and recommendations for revisions;

										(ii)include a priority

				ranking of essential capabilities in order to provide guidance to the Secretary

				and to Congress on determining the appropriate allocation of, and funding

				levels for, first responder needs;

										(iii)set forth a methodology

				by which any State or local government will be able to determine the extent to

				which it possesses or has access to the essential capabilities that States and

				local governments having similar risks should obtain; and

										(iv)describe the

				availability of national voluntary consensus standards, and whether there is a

				need for new national voluntary consensus standards, with respect to first

				responder training and equipment.

										(C)ComprehensivenessThe

				Task Force shall ensure that, when recommending essential capabilities for

				terrorism preparedness, such recommendations are made within the context of a

				comprehensive State emergency management system.

									(4)Membership

									(A)In

				generalThe Task Force shall consist of 25 members appointed by

				the Secretary, and shall, to the extent practicable, represent a geographic and

				substantive cross section of first responder disciplines from the State and

				local government levels, including as appropriate—

										(i)members selected from the

				emergency response field, including fire service and law enforcement, hazardous

				materials response, emergency medical services, and emergency management

				personnel;

										(ii)health scientists,

				emergency and inpatient medical providers, and public health professionals,

				including experts in emergency health care response to chemical, biological,

				radiological, and nuclear terrorism, and experts in providing mental health

				care during emergency response operations;

										(iii)experts from Federal,

				State, and local governments, and the private sector, representing

				standards-setting organizations, including representatives from the voluntary

				consensus codes and standards development community, particularly those with

				expertise in first responder disciplines; and

										(iv)State and local

				officials with expertise in terrorism preparedness and other emergency

				preparedness.

										(B)Coordination with the

				department of health and human servicesIn the selection of

				members of the Task Force who are health professionals, including emergency

				medical professionals, the Secretary shall coordinate the selection with the

				Secretary of Health and Human Services.

									(C)Ex officio

				membersThe Secretary shall designate 1 or more officers of the

				Department to serve as ex officio members of the Task Force. One of the ex

				officio members from the Department shall be the designated officer of the

				Federal Government for purposes of subsection (e) of section 10 of the

				Federal Advisory Committee Act (5

				U.S.C. App.).

									(5)Applicability of

				Federal Advisory Committee

				ActNotwithstanding section 871(a), the

				Federal Advisory Committee Act (5

				U.S.C. App.), including subsections (a), (b), and (d) of section 10 of the

				Federal Advisory Committee Act, and section 552b(c) of title 5, United States

				Code, shall apply to the Task Force.

								1804.Threat-based homeland

				security grant program

							(a)Establishment

								(1)In

				generalThere is established the Threat-Based Homeland Security

				Grant Program, which includes—

									(A)formula-based grants for

				State and local programs administered by the Office of State and Local

				Government Coordination and Preparedness, including the State Homeland Security

				Grant Program, and the Law Enforcement Terrorism Prevention Program under

				section 1014 of the USA PATRIOT ACT (42 U.S.C. 3714);

									(B)discretionary grants for

				State and local programs administered by the Office of State and Local

				Government Coordination and Preparedness for use in high-threat, high-density

				urban areas, including the Urban Area Security Initiative Program; and

									(C)any successor program to

				any program described in subparagraph (A) or (B).

									(2)Grants

				authorizedThe Secretary may award grants to States and eligible

				metropolitan regions under the Threat-Based Homeland Security Grant Program to

				enhance homeland security.

								(3)Relationship to other

				lawsThe Threat-Based Homeland Security Grant Program shall be

				deemed to satisfy the requirements of section 1014 of the USA PATRIOT ACT (42

				U.S.C. 3714). The allocation of grants authorized under this section shall be

				governed by the terms of this section and not by any other provision of

				law.

								(b)Use of funds

								(1)In

				generalGrants awarded under this section—

									(A)shall be used to address

				homeland security matters related to acts of terrorism or catastrophic events,

				related capacity building, or otherwise addressing shortfalls in essential

				capabilities; and

									(B)shall not be used to

				supplant ongoing emergency response expenses or general protective

				measures.

									(2)Allowable

				usesGrants awarded under this section may be used to achieve

				essential capabilities through—

									(A)developing State or

				regional plans or risk assessments (including the development of the homeland

				security plan under subsection (e)) to respond to terrorist attacks or other

				catastrophic events and community wide plans for responding to terrorist or

				catastrophic events that are coordinated with the capacities of applicable

				Federal, State, and local governments, emergency response providers, and State

				and local government health agencies;

									(B)developing State,

				regional, or local mutual aid agreements;

									(C)purchasing, upgrading,

				storing, or maintaining equipment based on State and local needs as identified

				under a State homeland security plan, consistent with essential capability

				needs;

									(D)conducting exercises to

				strengthen emergency preparedness of State and local first responders including

				law enforcement, firefighting personnel, and emergency medical service workers,

				and other emergency responders identified in a State homeland security

				plan;

									(E)paying for expenses

				relating to—

										(i)overtime regarding

				training activities consistent with the goals outlined in a State homeland

				security plan; and

										(ii)as determined by the

				Secretary, overtime activities relating to an increase in the threat level

				under the Homeland Security Advisory System;

										(F)promoting training

				relating to homeland security preparedness including—

										(i)emergency preparedness

				responses to a use or threatened use of a weapon of mass destruction;

				and

										(ii)training in the use of

				equipment, including detection, monitoring, and decontamination equipment, and

				personal protective gear;

										(G)conducting any activity

				permitted under the Law Enforcement Terrorism Prevention Grant Program under

				section 1014 of the USA PATRIOT ACT (42 U.S.C. 3714); and

									(H)any other activity

				relating to achieving essential capabilities approved by the Secretary.

									(3)Prohibited

				usesGrants awarded under this section may not be used to

				construct buildings or other physical facilities, except those described in

				section 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance

				Act (42 U.S.C.

				5196) and approved by the Secretary in the homeland security

				plan certified under subsection (e), or to acquire land.

								(c)Equipment

				standardsIf an applicant for a grant under this section proposes

				to upgrade or purchase, with assistance provided under the grant, new equipment

				or systems that do not meet or exceed any applicable national voluntary

				consensus standards established by the Secretary under section 1807(a), the

				applicant shall include in the application an explanation of why such equipment

				or systems will serve the needs of the applicant better than equipment or

				systems that meet or exceed such standards.

							(d)Application

								(1)States

									(A)SubmissionA

				State may apply for a grant under this section by submitting to the Secretary

				an application detailing how requested funds would be used to achieve essential

				capabilities and containing such other information the Secretary may reasonably

				require.

									(B)RevisionsA

				State may revise a homeland security plan certified under subsection (e) at the

				time an application is submitted under subparagraph (A) after receiving

				approval from the Secretary.

									(C)ApprovalThe

				Secretary shall not award a grant under this section unless—

										(i)the State submitting the

				application has previously submitted a homeland security plan meeting the

				requirements of subsection (e); and

										(ii)the Secretary finds that

				the report submitted by the recipient under subsection (g) demonstrates

				satisfactory progress toward achieving essential capabilities.

										(D)Release of

				fundsThe Secretary shall release grant funds to States with

				approved plans after the approval of an application submitted under this

				paragraph.

									(2)Eligible metropolitan

				regions

									(A)SubmissionAn

				eligible metropolitan region may apply for a grant under this section by

				submitting an application through the Governor of each State within which any

				part of the relevant metropolitan region is located.

									(B)ContentsAn

				application under this paragraph shall include—

										(i)a description of how

				requested funds would be used to achieve essential capabilities;

										(ii)an explanation of how

				the proposed use of funds would be consistent with the homeland security plans

				of all relevant States;

										(iii)a geographic

				description of the eligible metropolitan region, including a list of all local

				governments participating in the application;

										(iv)an explanation of how

				the applicant intends to expend funds under the grant, to administer such

				funds, and to allocate such funds among the participating local

				governments;

										(v)if not all of the

				incorporated municipalities, counties, parishes, or Indian tribes in a

				metropolitan region are participating in the application, or if additional

				local governments outside the metropolitan region are participating, an

				explanation of why the eligible metropolitan region, as constituted, is an

				appropriate unit to receive grants to prevent, prepare for, and respond to acts

				of terrorism and other catastrophic events; and

										(vi)such other information

				the Secretary may reasonably require.

										(C)State review and

				submission

										(i)In

				generalTo ensure consistency with State homeland security plans,

				an eligible metropolitan region applying for a grant under this paragraph shall

				submit its application to each State within which any part of the eligible

				metropolitan region is located for review before submission of such application

				to the Secretary.

										(ii)DeadlineNot

				later than 30 days after receiving an application from an eligible metropolitan

				region, each such State shall transmit the application to the Secretary.

										(iii)State

				disagreementIf the Governor of any such State determines that a

				regional application is inconsistent with the State homeland security plan of

				that State, or otherwise does not support the application, the Governor

				shall—

											(I)notify the Secretary, in

				writing, of that fact; and

											(II)provide an explanation

				of the reasons for not supporting the application at the time of transmission

				of the application.

											(e)Homeland security

				plan

								(1)In

				generalA State applying for a grant under this section shall

				have a 3-year State homeland security plan (referred to in this subsection as

				the plan) to respond to terrorist attacks and other catastrophic

				events that has been approved by the Secretary.

								(2)ContentsThe

				plan shall contain—

									(A)a 3-year strategy

				to—

										(i)ensure that the funds

				allocated to local governments are used exclusively to meet the needs and

				capabilities described under paragraph (3)(C);

										(ii)provide for

				interoperable communications;

										(iii)provide for local

				coordination of response and recovery efforts, including procedures for

				effective incident command in conformance with the National Incident Management

				System;

										(iv)ensure that first

				responders and other emergency personnel have adequate training and appropriate

				equipment for the threats that may occur;

										(v)provide for improved

				coordination and collaboration among law enforcement, fire, and public health

				authorities at Federal, State, local, and tribal government levels;

										(vi)coordinate emergency

				response and public health plans;

										(vii)mitigate risks to

				critical infrastructure that may be vulnerable to terrorist attacks;

										(viii)promote regional

				coordination among contiguous local governments;

										(ix)identify necessary

				protective measures by private owners of critical infrastructure;

										(x)promote orderly

				evacuation procedures when necessary;

										(xi)ensure support from the

				public health community for measures needed to prevent, detect, and treat

				bioterrorism, and radiological and chemical incidents;

										(xii)increase the number of

				local jurisdictions participating in local and statewide exercises; and

										(xiii)meet preparedness

				goals as determined by the Secretary;

										(B)objective measures for

				assessing the extent to which the goals and objectives set forth in paragraph

				(A) have been achieved;

									(C)priorities for the allocation of funding to

				local governments based on the risk, capabilities, and needs described under

				paragraph (3)(C); and

									(D)a report from the

				relevant advisory committee established under paragraph (3)(D) that documents

				the areas of support, disagreement, or recommended changes to the plan before

				its submission to the Secretary.

									(3)Development

				process

									(A)In

				generalIn preparing the plan under this section, a State

				shall—

										(i)provide for the

				consideration of all homeland security needs;

										(ii)follow a process that is

				continuing, inclusive, cooperative, and comprehensive, as appropriate;

				and

										(iii)coordinate the

				development of the plan with the homeland security planning activities of local

				governments.

										(B)Coordination with local

				planning activitiesThe coordination under subparagraph (A)(iii)

				shall contain input from local stakeholders, including—

										(i)local officials,

				including representatives of rural, high-population, and high-threat

				jurisdictions and of Indian tribes;

										(ii)emergency response

				providers; and

										(iii)private sector

				companies that own or operate critical infrastructure.

										(C)Scope of

				planningEach State preparing a plan under this section shall, in

				conjunction with the local stakeholders under subparagraph (B), address all the

				information requested by the Secretary, and complete a comprehensive assessment

				of—

										(i)risk, including a—

											(I)vulnerability and

				consequence assessment;

											(II)threat assessment;

				and

											(III)public health

				assessment, in coordination with the State bioterrorism plan; and

											(ii)capabilities and needs,

				consistent with the essential capabilities established by the Secretary,

				including—

											(I)an evaluation of current

				preparedness, mitigation, and response capabilities based on such assessment

				mechanisms as shall be determined by the Secretary;

											(II)an evaluation of

				capabilities needed to address the risks described under clause (i); and

											(III)an assessment of the

				shortfall between the capabilities described under subclause (I) and the

				required capabilities described under subclause (II).

											(D)Advisory

				committee

										(i)In

				generalEach State preparing a plan under this section shall

				establish an advisory committee to receive comments from the public and the

				local stakeholders identified under subparagraph (B).

										(ii)Composition

											(I)In

				generalThe Advisory Committee shall include—

												(aa)local officials;

				and

												(bb)emergency response

				providers, which shall include representatives of the fire service, law

				enforcement, emergency medical response, and emergency managers.

												(II)Geographic

				representationThe members of the Advisory Committee shall be a

				representative group of individuals from the counties, cities, towns, and

				Indian tribes within the State, including representatives of rural,

				high-population, and high-threat jurisdictions.

											(4)Plan

				approvalThe Secretary shall approve a plan upon finding that the

				plan meets the requirements of—

									(A)paragraphs (2) and (3);

				and

									(B)any other criteria the

				Secretary determines necessary to the approval of a State plan.

									(5)Review of advisory

				committee reportThe Secretary shall review the recommendations

				of the advisory committee report incorporated into a plan under subsection

				(e)(2)(D), including any dissenting views submitted by advisory committee

				members, to ensure cooperation and coordination between State and local

				government jurisdictions in planning for the use of grant funds under this

				section.

								(f)Allocation

								(1)Sliding scale baseline

				distribution

									(A)StatesEach

				State whose application is approved under subsection (d) shall receive, for

				each fiscal year, the greater of—

										(i)0.55 percent of the

				amounts appropriated for the Threat-Based Homeland Security Grant Program;

				or

										(ii)the State’s sliding

				scale baseline allocation of 28.62 percent of the amounts appropriated for the

				Threat-Based Homeland Security Grant Program.

										(B)Other

				entitiesNotwithstanding subparagraph (A)—

										(i)the District of Columbia

				shall receive for each fiscal year 0.55 percent of the amounts appropriated for

				the Threat-Based Homeland Security Grant Program;

										(ii)the Commonwealth of

				Puerto Rico shall receive for each fiscal year 0.35 percent of the amounts

				appropriated for the Threat-Based Homeland Security Grant Program;

										(iii)American Samoa, the

				Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands

				shall each receive 0.055 percent of the amounts appropriated for the

				Threat-Based Homeland Security Grant Program; and

										(iv)no possession of the

				United States shall receive a baseline distribution under subparagraph

				(A).

										(2)Urban area security

				initiative distribution

									(A)In

				generalAfter the distribution under paragraph (1), the Secretary

				may allocate up to 50 percent of the funds remaining to provide grants to

				eligible metropolitan regions.

									(B)Criteria

										(i)In

				generalThe Secretary shall allocate the grants under this

				paragraph to assist eligible metropolitan regions to achieve essential

				capabilities to effectively prevent, prepare for, and respond to acts of

				terrorism or other catastrophic events.

										(ii)PrioritizationIn

				prioritizing among the applications of eligible metropolitan regions for such

				funds, the Secretary shall consider the relative threat, vulnerability, and

				consequences faced by an eligible metropolitan region from a terrorist attack,

				including consideration of—

											(I)whether there has been a

				prior terrorist attack in the eligible metropolitan region;

											(II)whether any part of the

				eligible metropolitan region has ever had a higher threat level under the

				Homeland Security Advisory System than the threat level for the United States

				as a whole;

											(III)the population of the

				eligible metropolitan region, except that the Secretary shall not establish a

				minimum population requirement that would disqualify from consideration a

				locality that otherwise faces significant threats, vulnerabilities, or

				consequences from acts of terrorism;

											(IV)the population density

				of the eligible metropolitan region;

											(V)the degree of threat,

				vulnerability, and consequence to the eligible metropolitan region related to

				critical infrastructure or key assets identified by the Secretary or State

				homeland security plan, including threats, vulnerabilities, and consequences

				from critical infrastructure in nearby jurisdictions;

											(VI)whether the eligible

				metropolitan region is at or near an international border;

											(VII)whether the eligible

				metropolitan region has a coastline bordering ocean or international

				waters;

											(VIII)threats,

				vulnerabilities, and consequences faced by the eligible metropolitan region

				related to at-risk sites or activities in nearby jurisdictions, including the

				need to respond to terrorist attacks arising in those jurisdictions;

											(IX)the extent to which the

				eligible metropolitan region has unmet essential capabilities;

											(X)the extent to which the

				application of the eligible metropolitan region includes all incorporated

				municipalities, counties, parishes, and Indian tribes within the relevant

				metropolitan region; and

											(XI)such other factors as

				are specified in writing by the Secretary.

											(C)Distribution of awards

				to metropolitan regions

										(i)In

				generalIf the Secretary approves the application of an eligible

				metropolitan region for a grant under this section, the Secretary shall

				distribute the regional grant funds to the State or States in which the

				eligible metropolitan region is located.

										(ii)State distribution of

				fundsEach State shall provide the eligible metropolitan region

				not less than 80 percent of the grant funds. Any funds retained by a State

				shall be expended on items or services approved by the Secretary and that

				benefit the eligible metropolitan region.

										(iii)Multistate

				regionsIf parts of an eligible metropolitan region awarded a

				grant are located in 2 or more States, the Secretary shall distribute to each

				such State a portion of the grant funds in proportion to that State’s share of

				the population of the eligible metropolitan region, unless the Governors of

				each State (or in the case of the District of Columbia, the Mayor) agree

				otherwise.

										(3)Threat-based

				distribution to States

									(A)In

				generalAfter the distribution of funds under paragraphs (1) and

				(2), the Secretary shall, from the remaining funds for the Threat-Based

				Homeland Security Grant Program, distribute amounts to each State to assist

				that State in achieving essential capabilities to effectively prevent, prepare

				for, and respond to acts of terrorism and other catastrophic events.

									(B)PrioritizationIn

				prioritizing among State applications for such funds, the Secretary

				shall—

										(i)consider the relative

				threat, vulnerability, and consequences faced by a State from a terrorist

				attack, including consideration of—

											(I)whether there has been a

				prior terrorist attack in a metropolitan region that is wholly or partly in the

				State, or in the State itself;

											(II)whether any part of the

				State has ever had a higher threat level under the Homeland Security Advisory

				System than the threat level for the United States as a whole;

											(III)the percent of a

				State’s population residing in metropolitan statistical areas, as defined by

				the Office of Management and Budget;

											(IV)the degree of threat,

				vulnerability, and consequence related to critical infrastructure or key assets

				identified by the Secretary or State homeland security plan;

											(V)whether the State has an

				international border;

											(VI)whether the State has a

				coastline bordering ocean or international waters;

											(VII)threats,

				vulnerabilities, and consequences faced by a State related to at-risk sites or

				activities in adjacent States, including the need to respond to terrorist

				attacks arising in adjacent States;

											(VIII)the extent to which

				the State has unmet essential capabilities; and

											(IX)such other factors as

				are specified in writing by the Secretary; and

											(ii)balance the goal of

				ensuring that the essential capabilities of the highest-risk areas are achieved

				quickly and the goal of ensuring that basic levels of preparedness, as measured

				by the attainment of essential capabilities, are achieved nationwide.

										(4)Funding for local

				governments and first responders

									(A)In

				generalThe Secretary shall require recipients of the sliding

				scale baseline distribution and the threat-based distribution to States to make

				available to local governments and emergency response providers, consistent

				with the applicable State homeland security plan, not less than 80 percent of

				the grant funds, the resources purchased with such grant funds, or a

				combination thereof, not later than 60 days after receiving grant

				funding.

									(B)Indian

				TribesStates shall be responsible for allocating Federal

				resources to tribal communities in order to help those tribal communities

				achieve essential capabilities. Indian tribes shall be eligible for funding

				directly from the States, and shall not be required to seek funding from any

				local government.

									(C)ExceptionSubparagraph

				(A) shall not apply to the District of Columbia, the Commonwealth of Puerto

				Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam,

				and the Virgin Islands.

									(5)Supplement not

				supplantAmounts appropriated for grants under this subsection

				shall be used to supplement and not supplant other State and local government

				public funds obligated for the purposes provided under this title.

								(6)Law enforcement

				terrorism prevention program

									(A)In

				generalThe Secretary shall designate not more than 25 percent of

				the amounts authorized under this section to be used for the Law Enforcement

				Terrorism Prevention Program under section 1014 of the USA PATRIOT ACT (42

				U.S.C. 3714) to provide grants to law enforcement agencies to enhance

				capabilities for terrorism prevention.

									(B)Use of

				fundsNotwithstanding subsection (b), grants awarded under this

				paragraph may be used for—

										(i)information sharing to

				preempt terrorist attacks;

										(ii)target hardening to

				reduce the vulnerability of selected high value targets;

										(iii)threat recognition to

				recognize the potential or development of a threat;

										(iv)intervention activities

				to interdict terrorists before they can execute a threat;

										(v)interoperable

				communication systems;

										(vi)overtime expenses

				related to the homeland security plan approved by the Secretary, including

				overtime costs associated with providing enhanced law enforcement operations in

				support of Federal agencies for increased border security and border crossing

				enforcement; and

										(vii)any other terrorism

				prevention activity authorized by the Secretary.

										(g)Report on homeland

				security spendingEach recipient of a grant under this section

				shall annually submit a report to the Secretary that contains—

								(1)an accounting of the

				amount of State and local government funds spent on homeland security

				activities under the applicable State homeland security plan;

								(2)information regarding the

				use of grant funds by the State and by units of local government as required by

				the Secretary; and

								(3)progress of the recipient

				and subgrantees in achieving essential capabilities.

								(h)Accountability

								(1)Government

				accountability office access to informationEach recipient of a

				grant under this section and the Department shall provide the Government

				Accountability Office with full access to information regarding the activities

				carried out under this section.

								(2)AuditGrant

				recipients that expend $500,000 or more in Federal funds during any fiscal year

				shall submit to the Secretary an organization wide financial and compliance

				audit report in conformance with the requirements of chapter 75 of title 31,

				United States Code.

								(i)Remedies for

				non-Compliance

								(1)In

				generalIf the Secretary finds, after reasonable notice and an

				opportunity for a hearing, that a recipient of a grant under this section has

				failed to substantially comply with any provision of this section, or with any

				regulations or guidelines of the Department regarding eligible expenditures,

				the Secretary shall—

									(A)terminate any payment of

				grant funds to be made to the recipient under this section;

									(B)reduce the amount of

				payment of grant funds to the recipient by an amount equal to the amount of

				grants funds that were not expended by the recipient in accordance with this

				section; or

									(C)limit the use of grant

				funds received under this section to programs, projects, or activities not

				affected by the failure to comply.

									(2)Duration of

				penaltyThe Secretary shall apply an appropriate penalty under

				paragraph (1) until such time as the Secretary determines that the grant

				recipient is in full compliance with this section or with applicable guidelines

				or regulations of the Department.

								(3)Direct

				fundingIf a State fails to substantially comply with any

				provision of this section or with applicable guidelines or regulations of the

				Department, including failing to provide local governments with grant funds or

				resources purchased with grant funds in a timely fashion, a local government

				entitled to receive such grant funds or resources may petition the Secretary,

				at such time and in such manner as determined by the Secretary, to request that

				grant funds or resources be provided directly to the local government.

								(j)Reports to

				congressThe Secretary shall submit an annual report to Congress

				that provides—

								(1)the status of

				preparedness goals and objectives;

								(2)an evaluation of how

				States and local governments are making progress in achieving essential

				capabilities;

								(3)the total amount of

				resources provided to the States;

								(4)the total amount of

				resources provided to local governments and metropolitan regions; and

								(5)an accounting of how

				these resources were expended.

								(k)Authorization of

				appropriationsThere are authorized to be appropriated to carry

				out this section—

								(1)$2,925,000,000 for fiscal

				year 2006;

								(2)$2,925,000,000 for fiscal

				year 2007; and

								(3)such sums as are

				necessary for each fiscal year thereafter.

								1805.Eliminating homeland

				security fraud, waste, and abuse

							(a)Annual government

				accountability office audit and report

								(1)AuditThe

				Comptroller General of the United States shall conduct an annual audit of the

				Threat-Based Homeland Security Grant Program.

								(2)ReportThe

				Comptroller General of the United States shall provide a report to Congress on

				the results of the audit conducted under paragraph (1), which includes—

									(A)an analysis of whether

				the grant recipients allocated funding consistent with the State homeland

				security plan and the guidelines established by the Department; and

									(B)the amount of funding

				devoted to overtime and administrative expenses.

									(b)Reviews of threat-Based

				homeland security fundingThe Secretary shall conduct periodic

				reviews of grants made through the Threat Based Homeland Security Grant Program

				to ensure that recipients allocate funds consistent with the guidelines

				established by the Department.

							1806.Flexibility in

				unspent homeland security funds

							(a)Reallocation of

				fundsThe Director of the Office for Domestic Preparedness shall

				allow any State to request approval to reallocate funds received pursuant to

				appropriations for the State Homeland Security Grant Program under

				Public

				Laws 105–277 (112 Stat. 2681 et seq.), 106–113

				(113 Stat. 1501A–3 et seq.),

				106–553 (114 Stat. 2762A–3 et seq.),

				107–77 (115 Stat. 78 et seq.), or the

				Consolidated Appropriations Resolution of 2003 (Public Law

				108–7), among the 4 categories of equipment, training,

				exercises, and planning.

							(b)Approval of

				reallocation requestsThe Director shall approve reallocation

				requests under subsection (a) in accordance with the State homeland security

				plan and any other relevant factors that the Secretary determines to be

				necessary.

							(c)LimitationA

				waiver under this section shall not affect the obligation of a State to make

				available 80 percent of the amount appropriated for equipment to units of local

				government.

							1807.National standards

				for first responder equipment and training

							(a)Equipment

				standards

								(1)In

				generalThe Secretary, in consultation with the Under Secretaries

				for Emergency Preparedness and Response and Science and Technology (including a

				representative of the United States Fire Administration) and the Executive

				Director of the Office for State and Local Government Coordination and

				Preparedness, shall support the development of, promulgate, and update as

				necessary national voluntary consensus standards for the performance, use, and

				validation of first responder equipment for purposes of section 1804(c).

								(2)StandardsStandards

				under this subsection shall—

									(A)be, to the maximum extent

				practicable, consistent with any existing voluntary consensus standards;

									(B)take into account, as

				appropriate, new types of terrorism threats that may not have been contemplated

				when such existing standards were developed;

									(C)be focused on maximizing

				interoperability, interchangeability, durability, flexibility, efficiency,

				efficacy, portability, sustainability, and safety; and

									(D)cover all appropriate

				uses of the equipment.

									(b)Training

				standards

								(1)In

				generalThe Secretary, in consultation with the Under Secretaries

				for Emergency Preparedness and Response and Science and Technology (including a

				representative of the United States Fire Administration) and the Director of

				the Office for Domestic Preparedness, shall support the development of,

				promulgate, and regularly update as necessary national voluntary consensus

				standards for first responder training that will enable State and local

				government first responders to achieve optimal levels of terrorism preparedness

				as quickly as practicable.

								(c)Consultation with

				standards organizationsIn establishing national voluntary

				consensus standards for first responder equipment and training under this

				section, the Secretary shall consult with relevant public and private sector

				groups, including—

								(1)the National Institute of

				Standards and Technology;

								(2)the National Fire

				Protection Association;

								(3)the American National

				Standards Institute;

								(4)the National Institute of

				Justice;

								(5)the National Institute

				for Occupational Safety and Health; and

								(6)to the extent the

				Secretary considers appropriate, other national voluntary consensus standards

				development organizations, other interested Federal, State, and local agencies,

				and other interested persons.

								(d)Coordination with

				Secretary of HHSIn establishing any national voluntary consensus

				standards under this section for first responder equipment or training that

				involve or relate to health professionals, including emergency medical

				professionals, the Secretary shall coordinate activities under this section

				with the Secretary of Health and Human Services.

							1808.Certification

				relative to the screening of municipal solid waste transported into the United

				States

							(a)DefinitionIn

				this section, the term municipal solid waste includes sludge (as

				defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C.

				6903)).

							(b)Reports to

				CongressNot later than 90 days after the date of enactment of

				this section, the Bureau of Customs and Border Protection shall submit a report

				to Congress that—

								(1)indicates whether the

				methodologies and technologies used by the Bureau to screen for and detect the

				presence of chemical, nuclear, biological, and radiological weapons in

				municipal solid waste are as effective as the methodologies and technologies

				used by the Bureau to screen for such materials in other items of commerce

				entering into the United States by commercial motor vehicle transport;

				and

								(2)if the methodologies and

				technologies used to screen solid waste are less effective than those used to

				screen other commercial items, identifies the actions that the Bureau will take

				to achieve the same level of effectiveness in the screening of solid waste,

				including the need for additional screening technologies.

								(c)Impact on commercial

				motor vehiclesIf the Bureau of Customs and Border Protection

				fails to fully implement the actions described in subsection (b)(2) before the

				earlier of 6 months after the date on which the report is due under subsection

				(b) or 6 months after the date on which such report is submitted, the Secretary

				shall deny entry into the United States of any commercial motor vehicle (as

				defined in section 31101(1) of title 49, United States Code) carrying municipal

				solid waste until the Secretary certifies to Congress that the methodologies

				and technologies used by the Bureau to screen for and detect the presence of

				chemical, nuclear, biological, and radiological weapons in such waste are as

				effective as the methodologies and technologies used by the Bureau to screen

				for such materials in other items of commerce entering into the United States

				by commercial motor vehicle

				transport.

							.

			(b)Fire

			 servicesSection 2(6) of the Homeland Security Act of 2002

			 (6 U.S.C.

			 101(6)) is amended by inserting (including fire

			 services) after local emergency public safety.

			(c)Technical and

			 conforming amendmentThe table of contents in section 1(b) of the

			 Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by adding at the

			 end the following:

				

					

						TITLE XVIII—Essential capabilities for first responders and

				threat-based homeland security grant program

						Sec. 1801. Definitions.

						Sec. 1802. Preservation of pre-9/11 grant programs for

				traditional first responder missions.

						Sec. 1803. Essential capabilities for first

				responders.

						Sec. 1804. Threat-Based Homeland Security Grant

				Program.

						Sec. 1805. Eliminating homeland security fraud, waste, and

				abuse.

						Sec. 1806. Flexibility in unspent homeland security

				funds.

						Sec. 1807. National standards for first responder equipment and

				training.

						Sec. 1808. Certification relative to the screening of municipal

				solid waste transported into the United

				States.

					

					.

			5.Communication system

			 grants

			(a)In general

				(1)EstablishmentThere

			 is established in the Department of Homeland Security an International Border

			 Community Interoperable Communications Demonstration Project (referred to in

			 this section as demonstration projects).

				(2)Minimum number of

			 communitiesThe Secretary of Homeland Security shall select no

			 fewer than 6 communities to participate in a demonstration project.

				(3)Location of

			 communitiesNo fewer than 3 of the communities selected under

			 paragraph (2) shall be located on the northern border of the United States and

			 no fewer than 3 of the communities selected under paragraph (2) shall be

			 located on the southern border of the United States.

				(b)Program

			 requirementsThe demonstration projects shall—

				(1)address the interoperable

			 communications needs of police officers, firefighters, emergency medical

			 technicians, National Guard, and other emergency response providers, as defined

			 in the Homeland Security Act of 2002;

				(2)foster interoperable

			 communications—

					(A)among Federal, State,

			 local, and tribal government agencies in the United States involved in

			 preventing or responding to terrorist attacks or other catastrophic events;

			 and

					(B)with similar agencies in

			 Canada or Mexico;

					(3)identify common

			 international cross-border frequencies for communications equipment, including

			 radio or computer messaging equipment;

				(4)foster the

			 standardization of interoperable communications equipment;

				(5)identify solutions that

			 will facilitate communications interoperability across national borders

			 expeditiously;

				(6)ensure that emergency

			 response providers can communicate with one another and the public at disaster

			 sites or in the event of a terrorist attack or other catastrophic event;

				(7)provide training and

			 equipment to enable emergency response providers to deal with threats and

			 contingencies in a variety of environments; and

				(8)identify and secure

			 appropriate joint-use equipment to ensure communications access.

				(c)Distribution of

			 funds

				(1)In

			 generalThe Secretary of Homeland Security shall distribute funds

			 under this section to each community participating in a demonstration project

			 under this section through the State or States in which each community is

			 located.

				(2)Other participants

			 A State receiving funds under this section shall make the funds

			 available to the local governments and emergency response providers

			 participating in a demonstration project selected by the Secretary of Homeland

			 Security not later than 60 days after receiving funds.

				(d)Authorization of

			 AppropriationsThere are authorized to be appropriated such sums

			 as are necessary in each of fiscal years 2006, 2007, and 2008 to carry out this

			 section.

			(e)ReportingNot

			 later than December 31, 2005, and each year thereafter in which funds are

			 appropriated for a demonstration project, the Secretary of Homeland Security

			 shall provide to the Committee on Homeland Security and Governmental Affairs of

			 the Senate and the Committee on Homeland Security of the House of

			 Representatives a report on the demonstration projects under this

			 section.

			

	

		May 24, 2005

		Reported with an amendment

	

